Citation Nr: 1206591	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973 and from September 1990 to June 1992, including service in the Republic of Vietnam and in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied the Veteran's petition to reopen is claim of entitlement to service connection for PTSD.

In his December 2007 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  In a May 2008 hearing request form, he indicated that he would like to be scheduled for a videoconference hearing.  His videoconference hearing was subsequently scheduled to be held on January 25, 2012.  However, in a November 2011 statement, before his scheduled hearing could be held, the Veteran indicated that he would like to withdraw his hearing request.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The claims file contains additional relevant evidence in support of the Veteran's claim that was submitted after his appeal was certified to the Board.  This evidence was not accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and therefore, it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT
	
1.  The Veteran's previous petition to reopen his claim of entitlement to service connection for PTSD was denied by a rating decision dated in September 2003.  He did not appeal that determination.  

2.  The evidence received since the September 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The Veteran's PTSD was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the September 2003 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim

The Veteran filed a petition to reopen a claim of entitlement to service connection for PTSD in May 2003.  This claim was denied by an RO rating decision dated in September 2003, on the grounds that new and material evidence had not been submitted to reopen his previously denied claim.  His claim had previously been denied in a December 1999 rating decision on the grounds that his alleged in-service stressors could not be verified.  He did not appeal the September 2003 rating decision.  Therefore, the September 2003 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD in June 2005.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the September 2003 rating decision, the evidence of record included the following:  the Veteran's service treatment records (STRs) and service personnel records (SPRS); VA treatment records dated from June 1995 to August 2003; a VA PTSD examination dated in April 1999; statements from the Veteran dated in March 1999, January 2000, June 2002 and July 2003; a statement from the Veteran's sister, B. D., dated in January 2000; and a statement from the Veteran's wife, W. A. T., dated in August 2003.

Evidence obtained since the final September 2003 final denial of the Veteran's petition to reopen his PTSD claim includes the following:  VA treatment records dated from March 2005 to August 2011, revealing that the Veteran has continued to receive VA treatment for chronic PTSD; records pertaining to the Veteran's claim for benefits from the Social Security Administration, revealing that the Veteran had received SSA benefits as a result of PTSD, and had continuously been found to have a PTSD diagnosis; a letter from C. W., a private nurse practitioner, providing her opinion that the Veteran's PTSD was incurred as a result of his military service; a March 2006 statement from the Veteran's wife, effectively indicating that the Veteran changed from a kind caring man to a cold and destructive person; and a January 2010 questionnaire detailing additional traumatic events experienced by the Veteran during his periods of service.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final September 2003 denial, the evidence of record did not contain the opinion of a private medical professional regarding the etiology of the Veteran's PTSD nor did it contain evidence that the Veteran continued to suffer from severe PTSD symptoms as a result of his military experiences.  Most notably, the evidence received following the September 2003 rating decision provides additional, necessary information relating to the Veteran's ongoing problems and together with previous evidence of record, supports the finding that relationship exists between his PTSD diagnosis and his active service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for PTSD is reopened.

II.  Service Connection

The Veteran contends that he has PTSD as result of his active service.  The Veteran specifically contended that he had been under enemy attacks and enemy fire and that he fired upon and killed enemy soldiers while running convoys and while completing other duties during his service.  He additionally contended that he witnessed numerous dead bodies, including during times when he was assigned to burial details.  The Board observes that the Veteran's claim is based on his contention that he was involved in combat during both of his periods of service, which includes tours of duty in Vietnam during the Vietnam Era and in Southwest Asia during Operation Desert Storm/Shield.  The Board notes that the Veteran's claim also incorporates a fear of hostile military activity.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's PTSD diagnosis, the evidence of record reveals that the Veteran has suffered from PTSD symptoms for several years.  The Veteran was most recently diagnosed with chronic, severe PTSD after a VA PTSD support group session in May 2010.  The evidence of record reveals that the Veteran first reported having dreams about his Vietnam and Desert Storm/Shield experience at a medical consultation at Fort Benning, Georgia, in October 1991, during his second period of service.  He was assessed with having trauma as a result of his combat experience.  The first record of a formal PTSD diagnosis appears to have been made in a June 1995 VA psychological assessment.  He reported having seen many people killed during both of his periods of service in Vietnam and in Southwest Asia.  He reported that his military experiences led to intrusive thoughts and recollections, flashback, nightmares, bouts of depression, and a high level of anxiety.  The VA psychologist assessed that the Veteran's current symptoms and his history strongly supported a diagnosis of PTSD.  At a consultation later that month with a VA psychiatrist, the Veteran reported that his seeing dead enemy soldiers during Operation Desert Storm triggered memories of combat from Vietnam.  The VA physician again diagnosed the Veteran with PTSD.  

The Veteran was later afforded a VA PTSD examination in April 1999.  During the examination, the Veteran reported being involved in combat in Vietnam.  He reported that he was later involved in a firefight during his service in Southwest Asia.  He again reported seeing a lot of dead enemy soldiers, which brought back memories of Vietnam.  The VA examiner provided the opinion that the Veteran had all of the major symptoms of PTSD, directly related to combat experiences during his service.  

The Veteran was afforded a subsequent VA mental health examination in December 2000.  At that time, the examiner indicated that he did not observe symptoms of active PTSD in the Veteran, and that, therefore, the Veteran's PTSD appeared to be in a state of good remission.  

During a mental health status examination, performed during a November 2001 VA psychological evaluation, the Veteran was again diagnosed with PTSD.  The VA psychologist recommended that the Veteran be accepted to a day program for PTSD treatment.  The Veteran has regularly been diagnosed or assessed with having PTSD since that time.  Treatment for the Veteran's PTSD over the years has consisted of counseling sessions, participation in group PTSD treatment sessions, and the use of medication to manage his symptoms.

The Board notes that based on the foregoing medical evidence, the Veteran's PTSD diagnosis is based on symptomatology that has reportedly been incurred both as a result of alleged combat experience and as a result of fear of hostile military activity.  While the Veteran has repeatedly contended that he has been involved in combat, efforts made by VA to verify the Veteran's combat through his military history have not resulted in a finding that the Veteran's has had verifiable combat experience.  Nonetheless, because of the amendments made to 38 C.F.R. § 3.304(f), as noted previously, the Board need not reach a decision regarding whether or not the Veteran's has combat experience, as his claim may be satisfied through an application of the regulations pertaining to a fear of hostile military activity.  

Accordingly, the Board finds that the foregoing evidence demonstrates a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service fear of hostile military activity.  Moreover, the Veteran has consistently reported that his experiences in active service, such as being involved in firefights and seeing dead enemy soldiers, has caused him to develop PTSD symptoms.  As demonstrated by the VA treatment records dated in June 1995 and the April 1999 VA PTSD examination, VA psychologists and a VA psychiatrist have effectively assessed that the Veteran's traumatic military experiences are sufficient to support a PTSD diagnosis and that his PTSD symptoms are related to his traumatic experiences.  They noted the Veteran's PTSD symptoms to include intrusive thoughts and recollections, flashback, nightmares, bouts of depression, and a high level of anxiety all based on his reported traumatic experiences, and have subsequently based his PTSD diagnosis on these symptoms.  Further, the Board observes that the overwhelming evidence of record reveals that the Veteran has continued to suffer from PTSD symptoms through the present, and that he currently receives treatment for the same, continuing PTSD symptomatology.  

Finally, the Board finds that the Veteran's claimed traumatic experiences are consistent with the places, types, and circumstances of his service.  He has noted service in Vietnam and in Southwest Asia for periods lasting several months.  Based on such a service record, it is reasonable to believe that he incurred enemy fire and saw multiple dead bodies at both duty assignments.  Specifically, with military occupational specialties as a truck driver and a motor transport operator during his Vietnam Era and Desert Storm/Shield Era service, respectively, it is reasonable to believe that the Veteran incurred enemy fire and fired upon enemy soldiers while running convoys.  Additionally, it is reasonable to believe the Veteran's credible reports of being assigned to burial details during his service, further adding to his fear of hostile military activity.

In sum, the Board finds that the Veteran has met the required criteria to establish service connection for PTSD.  He has a current PTSD diagnosis.  VA psychologists and psychiatrists have based his PTSD diagnosis on his military service, to include his contention of incurring enemy fire witnessing multiple dead bodies, and have found that he incurred PTSD as a result of the trauma these traumatic experiences.  Finally, the Veteran's claimed in-service trauma is consistent with the places, types, and circumstances of his service, and all credible supporting evidence supports his contentions that he experienced his claimed in-service stressors.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, his claim of entitlement to service connection for PTSD is granted.

As a result of its decision to grant the claim of entitlement to service connection for PTSD, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


